         Case 2:20-cv-03568 Document 1 Filed 04/17/20 Page 1 of 8 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
3    Assistant United States Attorney
     Chief, Criminal Division
4    STEVEN R. WELK (CBN 149883)
5    Assistant United States Attorney
6    Chief, Asset Forfeiture Section
       312 North Spring Street, 14th Floor
7      Los Angeles, California 90012
8      Telephone: (213) 894-6166
       Facsimile: (213) 894-0142
9      E-mail: Steven.Welk@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                               UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DISTRICT
15
     UNITED STATES OF AMERICA,                  )    NO. 2:20-CV-3568
16                                              )
                    Plaintiff,                  )    VERIFIED COMPLAINT FOR
17                                              )
                                                )    FORFEITURE
18                         v.                   )
                                                )    [21 U.S.C. § 881(a)(6)]
19   $129,069.00 IN U.S. CURRENCY,              )
                    Defendant.                  )
20                                              )       [D.E.A.]
                                                )
21                                              )
22
23         The United States of America brings this claim against the defendant
24   $129,069.00 in U.S. currency (“defendant currency”), and alleges as follows:
25                                 JURISDICTION AND VENUE
26         1.       This is a civil forfeiture action brought pursuant to 21 U.S.C.
27   § 881(a)(6).
28


                                                 1
          Case 2:20-cv-03568 Document 1 Filed 04/17/20 Page 2 of 8 Page ID #:2




1          2.       This court has jurisdiction over the matter under 28 U.S.C. §§ 1345
2    and 1355.
3          3.       Venue lies in this district pursuant to 28 U.S.C. § 1395(b).
4                                  PERSONS AND ENTITIES
5          4.       The plaintiff is the United States of America.
6          5.       The defendant is $129,069.00 in U.S. currency seized from Jessica
7    Davis (“Davis”) on September 17, 2019, during a consensual search at Los
8    Angeles International Airport (“LAX”).
9          6.       The interests of Davis may be adversely affected by these
10   proceedings.
11         7.       The defendant currency is in the custody of United States Marshals
12   Service, where it shall remain subject to this court’s jurisdiction during the
13   pendency of this action.
14                           FACTS SUPPORTING FORFEITURE
15         Interview of Davis at Philadelphia International Airport
16         8.       On September 17, 2019, Drug Enforcement Administration (“DEA”)
17   agents at Philadelphia International Airport (“PHL”) were monitoring passengers
18   when they saw Davis approach the American Airlines ticket counter minutes
19   before a flight was due to leave for Los Angeles, California. Agents approached
20   Davis, identified themselves as law enforcement officers, and asked if they could
21   speak with Davis. Davis agreed to speak with the agents. Davis told agents she
22   was on stand-by flying on a “buddy pass” provided by her cousin, who worked for
23   American Airlines. When asked if she possessed any contraband, narcotics or
24   large sums of currency, Davis stated that she was carrying approximately
25   $40,000.00. Agents arranged for a sophisticated drug detecting canine to conduct a
26   narcotic sniff of Davis’ backpack and purse. The canine made a positive alert to
27   the odor of narcotics on Davis’ backpack and purse, indicating that the bags and/or
28   their contents had recently been in the presence of a controlled substance. When


                                                 2
          Case 2:20-cv-03568 Document 1 Filed 04/17/20 Page 3 of 8 Page ID #:3




1    agents asked to conduct a search of Davis’ backpack and purse, she stated “do I
2    have to?” At that point, agents decided to end the interview because they did not
3    want Davis to miss her flight to Los Angeles, which was boarding.
4          Initial Interview of Davis at LAX
5          9.     At approximately 12:30 p.m., members of the DEA Los Angeles
6    International Airport Narcotics Task Force (“LAXNTF”) received information
7    from DEA agents at PHL that LAX-inbound passenger Davis was carrying
8    approximately $40,000.00 in U.S. currency, and that a drug detecting canine had
9    alerted positively to her backpack and purse.
10         10.    At approximately 6:50 p.m., LAXNTF members saw Davis exit the
11   jetway carrying her backpack and purse. Davis was walking slowly and looking
12   around her as she approached the baggage claim area. She bypassed the baggage
13   carousel, exited the terminal and stood at the curb. Officers approached Davis and
14   identified themselves as law enforcement officers by displaying their
15   identification. Officers told Davis she was not in trouble and had not done
16   anything wrong, and asked if she was willing to answer questions related to her
17   travel, to which Davis agreed.
18         11.    Davis told officers she had traveled from Philadelphia to shop and
19   spend a few days with her cousin in San Diego, California. She said she traveled
20   on a one-way “buddy pass” provided by her cousin, who worked for American
21   Airlines. Davis admitted that she did not have hotel or rental car reservations, but
22   intended to rent a car and drive to meet her cousin in San Diego. She did not know
23   how long she would be staying in San Diego. When asked how much money was
24   in her possession, Davis stated “a few dollars, about $40,000.00.” When officers
25   asked for consent to search her backpack and purse, Davis agreed.
26         12.    During the search of Davis’ bags, officers observed numerous bundles
27   of U.S. currency in various pockets of clothing inside the backpack, and bundles of
28   currency in compartments in her purse. Officers asked Davis to accompany them


                                               3
          Case 2:20-cv-03568 Document 1 Filed 04/17/20 Page 4 of 8 Page ID #:4




1    to their office due to the large amount of currency. Davis agreed, and carried her
2    own backpack and purse to the office. While walking to the office, Davis
3    spontaneously stated she was visiting Los Angeles to buy marijuana to smoke, and
4    to purchase pocketbooks.
5          Office Interview of Davis
6          13.      At the office, an officer asked Davis for consent again to search her
7    backpack and purse, to which she agreed. During the search of her backpack,
8    officers found several rubber-banded bundles of U.S. currency inside pockets of
9    several pieces of clothing, along with a bundle of currency in a compartment. The
10   search of her purse revealed additional bundles of currency within the purse and a
11   side pocket.
12         14.      When asked how much money she had, Davis said she was carrying
13   approximately $40,000.00, then changed her story and said the amount was closer
14   to $50,000.00. When officers told her she sounded unsure of the amount of money
15   in her possession, Davis stated she was unsure of the actual amount because her
16   “sugar daddy” gave her money before the trip. She refused to provide a telephone
17   number for her “sugar daddy” because he is married. Davis further stated she had
18   planned to travel to San Diego to visit a cousin for a few days, but refused to
19   provide her cousin’s name or telephone number. Davis stated that flights to San
20   Diego were full, so she flew to Los Angeles instead. She admitted again that she
21   did not have hotel or rental car reservations, but was going to rent a car from
22   Dollar Rent A Car to drive to San Diego.
23         15.      Davis then admitted that the money had been derived from stripping
24   since the age of seventeen, and from performing “sexual acts” for married men she
25   called “sugar daddies.” She stated that she kept the money under her bed and was
26   unable to produce any pay stubs, bank account or tax records to verify where the
27   money originated. Davis identified the source of her “buddy pass” as her cousin
28   Jordan Harper, but refused to provide any additional information about Harper.


                                                4
          Case 2:20-cv-03568 Document 1 Filed 04/17/20 Page 5 of 8 Page ID #:5




1          16.    Officers arranged for a sophisticated drug detecting canine to conduct
2    a narcotic sniff of the money in Davis’ backpack and purse. The canine made a
3    positive alert to the money, indicating that it had recently been in the presence of a
4    controlled substance.
5          17.    A subsequent count of the money seized from Davis totaled
6    $129,069.00 in U.S. currency, the defendant currency.
7          Criminal History
8          18.    A criminal history check of Davis revealed that in June 2004, Davis
9    was arrested for obstructing administration of law, possession of marijuana,
10   manufacturing, distributing or dispensing a controlled substance and distributing,
11   and dispensing or possession of a controlled substance; in October 2007, Davis
12   was convicted of shoplifting; and in June 2016, Davis was arrested for shoplifting,
13   possession of a prohibited weapon or device; disorderly conduct, possession of
14   marijuana and use or possession with intent to use drug paraphernalia.
15         Prior Seizure and Forfeiture Involving Davis
16         19.    On August 7, 2018, Davis was a passenger in a rental car registered to
17   Hertz in San Diego, from which $158,635.00 in U.S. currency was seized from
18   Davis and her companion Steven M. Jackson in Los Angeles. A sophisticated drug
19   detecting canine conducted a narcotic sniff of the two bags inside the vehicle and
20   made a positive alert, indicating that the bags and/or their contents had recently
21   been in the presence of a controlled substance. Neither Davis nor Jackson
22   submitted claims or petitions for the currency, and the $158,635.00 in U.S.
23   currency was administratively forfeited by the DEA on January 24, 2019.
24         20.    The facts above are strongly indicative of illegal drug trafficking
25   activity. Particularly significant are the large amounts of rubber-banded currency
26   hidden in clothes pockets and bag compartments. The packaging of the money is
27   consistent with common practices of drug money couriers, as is Davis’ lack of
28   knowledge of exactly how much money she was carrying, and the fact that Davis


                                               5
          Case 2:20-cv-03568 Document 1 Filed 04/17/20 Page 6 of 8 Page ID #:6




1    did not have checked luggage, allowing her to quickly exit the terminal and avoid
2    police detection. Also significant were the evasive and inconsistent explanations
3    given for the source and intended use of the money, the fact that Davis traveled to
4    Los Angeles, a source city for illegal drugs, with secreted bundles of currency; the
5    positive canine alert to the bags containing the defendant currency, indicating that
6    they had been in recent, close proximity to controlled substances; Davis’ criminal
7    history of drug possession and distribution of drugs; and the fact that Davis could
8    not provide information for who gave her the money, nor provide additional
9    information on her cousin who she claimed gave her a one-way ticket “buddy
10   pass” to fly to Los Angeles the day before the flight. Acquiring a one-way ticket at
11   the last minute is a common practice of couriers of narcotics or narcotics-related
12   proceeds. Additionally, Davis was a passenger in a prior seizure of a large amount
13   of currency, where the facts indicated the currency seized was the proceeds of drug
14   trafficking or was intended to be used in exchange for narcotics. All of these facts
15   are typical indicators that an individual is transporting proceeds of drug trafficking
16   or money intended to be used in one or more exchanges for a controlled substance.
17         21.    Based on the above, plaintiff alleges that the defendant currency
18   represents or is traceable to proceeds of illegal narcotics trafficking, or was
19   intended to be used in one or more exchanges for a controlled substance or listed
20   chemical, in violation of 21 U.S.C. § 841, et seq. The defendant currency is
21   therefore subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).
22         WHEREFORE, plaintiff United States of America prays that:
23         (a)    due process issue to enforce the forfeiture of the defendant currency;
24         (b)    due notice be given to all interested parties to appear and show cause
25   why forfeiture should not be decreed;
26         (c)    that this Court decree forfeiture of the defendant currency to the
27   United States of America for disposition according to law; and
28


                                                6
         Case 2:20-cv-03568 Document 1 Filed 04/17/20 Page 7 of 8 Page ID #:7




1          (d)    for such other and further relief as this Court may deem just and
2    proper, together with the costs and disbursements of this action.
3
4    DATED: April 17, 2020           NICOLA T. HANNA
                                     United States Attorney
5                                    BRANDON D. FOX
6                                    Assistant United States Attorney
                                     Chief, Criminal Division
7
8                                         /s/ Steven R. Welk
                                     STEVEN R. WELK
9                                    Assistant United States Attorney
                                     Chief, Asset Forfeiture Section
10
11                                   Attorneys for Plaintiff
                                     UNITED STATES OF AMERICA
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              7
Case 2:20-cv-03568 Document 1 Filed 04/17/20 Page 8 of 8 Page ID #:8
